Citation Nr: 0516748	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a laceration of the right triceps area with 
cubital syndrome and neuroma.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife





ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the schedular 
evaluation for residuals of right arm laceration from 20 to 
30 percent, effective from September 1999.

In January 2002, the RO granted service connection for 
residual scars of right upper arm and assigned a 10 percent 
evaluation.  In July 2002, the veteran and his wife presented 
testimony before the undersigned Veterans Law Judge sitting 
at the RO.  The transcript is associated with the claims 
folder and has been reviewed. 

In December 2002, a development memorandum was prepared, and 
in October 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran is right handed and the residuals of the 
veteran's laceration of the right triceps area are not more 
than slight.  The neurological residuals of the cubital 
syndrome and neuroma include electromyographic findings of 
right ulnar neuropathy, cubital tunnel syndrome, and axonal 
loss of the ulnar nerve, around the elbow region.  The 
limitation of function associated with such residuals 
approximates no more than severe incomplete paralysis of the 
ulnar nerve.

3.  The evidence does not establish that the veteran's 
residuals of a laceration of the right triceps area requires 
frequent hospitalization or causes a marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for residuals of 
a laceration of the right triceps area with cubital syndrome 
and neuroma are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.73, 4.124a, Diagnostic Codes 
5306; 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the February 2002 statement of the case 
(SOC), and the December 2004 supplemental statement of the 
case (SSOC), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the December 2004 
SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter contained a request that the 
veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  If this is not 
accomplished, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the veteran in December 2004 

With respect to the VA's duty to assist, the claims folder 
consists of evidence identified by the veteran.  The claims 
folder contains service medical records, VA medical evidence, 
and private medical evidence.  The veteran was afforded a 
peripheral nerves examination for VA purposes in October 
2000, and he (and his wife) presented testimony at a personal 
hearing in July 2002.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and private medical evidence.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Background

During active service, the veteran was involved in a car 
accident and sustained lacerations to his right arm.  After 
his discharge from service, in February 2000, he underwent 
decompression neurolysis and transposition of the ulnar nerve 
at the right elbow.  Following this surgery, he complained of 
numbness in the right fourth and fifth fingers, and pain in 
the right elbow region.

During an October 2000 VA peripheral nerves examination, 
there was loss of pinprick sensibility over the fourth and 
fifth fingers, and a loss of strength in the fifth finger to 
flexion and adduction.  Diagnoses were:  laceration of the 
right triceps area with neuropathy and muscle herniation, as 
well as cubital tunnel syndrome with ulnar neuropathy.

In September 2002, a magnetic resonance imaging (MRI) scan 
was taken, which showed a right ulnar neuroma with slightly 
increased size and abnormal signal of the right ulnar nerve 
from the level of the neuroma inferiorly through the level of 
the medial epicondyle.  The neuroma was secondary to an 
infection, which developed after the transposition surgery.

In October 2002, electromyographic studies revealed 
neuropathy of the ulnar nerve with greater than 50 percent 
axonal loss, likely in the elbow region.  (January 2003 
electrical studies were consistent).

During a December 2002 neurosurgery visit, the veteran had 
good strength in his abductor pollicis and flexor pollicis 
brevis.  The examiner stated that the veteran's lumbricals in 
his third and fourth fingers, abductor opponens, and flexor 
digiti minimi were all slightly diminished (4/5).  There was 
some atrophy of the ulnar muscles in the right hand with some 
obvious weakness.  

According to a January 2003 neurosurgery note, the veteran 
complained of continued pain radiating down the ulnar nerve, 
incited by light touch to the neuroma.  On examination, motor 
strength testing revealed the following results:  4/5 in the 
right abductor digiti brevis, flexor digiti minimi, and hand 
intrinsics; the veteran's grip was 4/5; wrist extension was 
5/5; and the biceps and triceps was 5/5.

In August 2003, the veteran was seen again at the neurology 
outpatient clinic with complaints of right hand pain, 
numbness, and weakness.  On examination, strength in the 
biceps, triceps and deltoids was 5/5; wrist extension/flexion 
was also 5/5; hand intrinsics (right) was 4/5.  Deep tendon 
reflexes of the UE were 1+, symmetrical.  Impression, in 
pertinent part, was right ulnar neuropathy.

Analysis

The veteran's residuals of a laceration of the right triceps 
area with cubital syndrome and neuroma are currently 
evaluated as 30 percent disabling, pursuant to Diagnostic 
Codes 5306-8516.  The veteran is right-hand dominant.  

Under Diagnostic Code 5306 (muscle group VI), a 30 percent 
evaluation (for a major joint) contemplates a moderately 
severe disability, while a maximum 40 percent evaluation is 
assigned in severe cases.  38 C.F.R. § 4.73 (2004).  

Pursuant to 38 C.F.R. § 4.56 (2004), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Under Diagnostic Code 8516, a maximum 60 percent evaluation 
is warranted for complete paralysis in the major extremity 
(50 percent if minor), characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened.  If paralysis is incomplete, a 10 percent 
evaluation applies for mild residuals in either extremity; a 
30 percent evaluation for moderate residuals in the major 
extremity (20 percent if minor); and a 40 percent evaluation 
for severe residuals in the major extremity (30 percent if 
minor).  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004).

VA regulations provide that evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14 (2004); see Esteban v. Brown, 6 Vet. App. 259 (1994).  
Further, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2004).  Assigning separate evaluations 
under the muscle and peripheral nerve codes for the same 
manifestations (primarily loss of strength and weakness in 
the right upper extremity) would be pyramiding.  Thus, in 
evaluating the neurological residuals of the veteran's 
laceration of the right triceps area, the Board will consider 
both Diagnostic Codes 5306 and 8516, but will not assign 
separate evaluations.

An evaluation in excess of 30 percent under Diagnostic Code 
5306 requires evidence of severe muscle disability.  The 
strength of the veteran's triceps has consistently tested 
normal (5/5).  The Board finds that the evidence does not 
more nearly approximate a severe disability of muscle group 
VI.  Consequently, an increased evaluation under Diagnostic 
Code 5306 is not warranted.  There is slightly diminished 
strength in the muscles of the right hand, affecting grip, 
however, the function affected is similar to the ulnar nerve 
impairment, which represents the major residual disability.  

The clinical evidence suggests significant loss of nerve 
function on electrodiagnostic testing.  While there has been 
evidence of considerable (nerve) reorganization in the past 
with no recent evidence of acute denervation, the ulnar nerve 
has greater than 50 percent axonal loss.  Resolving doubt in 
the veteran's favor, a 40 percent rating is warranted under 
Diagnostic Code for severe incomplete paralysis.  
Nevertheless, there is no evidence of complete ulnar 
paralysis of the major extremity, with "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened, and evaluation greater than 40 percent 
under Diagnostic Code 8516 is not warranted.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  The Board acknowledges 
there is evidence of pain and weakness.  Notwithstanding, 
these findings are contemplated in the 40 percent evaluation.  
There is no evidence of increased functional limitations due 
to pain on motion.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The Board recognizes that the veteran had 
previously stated that he is unable to maintain employment in 
the construction field due to the condition of his right arm 
disability, however, the most current evidence (see August 
2003 neurology outpatient record) shows that he is currently 
working as a pipe fitter with no complaints.  On review, 
there is no persuasive evidence of any unusual or exceptional 
circumstances such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.


ORDER


Entitlement to a 40 percent evaluation for residuals of a 
laceration of the right triceps area with cubital syndrome 
and neuroma is allowed subject to the regulations pertinent 
to the disbursement of monetary funds.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


